IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 00-50352
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

MARIO ALBERTO VIRAMONTES-URGUIDI, also known as Gabriel Razas,
also known as Martin Rivas-Guizar, also known as Juan Pablo
Maldonado, also known as Rene Ortega,

                                         Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                      USDC No. MO-99-CR-55-1
                       --------------------
                         February 15, 2001

Before SMITH, BARKSDALE, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Viramontes-Urguidi appeals his sentence after pleading

guilty to being found present in the United States following

deportation in violation of 8 U.S.C. § 1326.    Relying on the

Supreme Court’s recent decision in Apprendi v. New Jersey, 120 S.

Ct. 2348 (2000), he argues that his sentence is illegal because a

prior aggravated-felony conviction used for sentence-enhancement

purposes was not alleged in his indictment.    As Viramontes-

Urguidi acknowledges, his argument remains foreclosed by

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 00-50352
                               -2-

Almendarez-Torres v. United States, 523 U.S. 224 (1998).   See

United States v. Dabeit, 231 F.3d 979, 984 (5th Cir. 2000),

petition for cert. filed, (Jan. 26, 2001) (No. 00-8299).

Accordingly, the district court’s judgment is AFFIRMED.